TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00728-CR


Artavis Edwards, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 745061, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Artavis Edwards seeks to appeal a judgment of conviction for driving while
intoxicated.  The trial court has certified that this is a plea bargain case and Edwards has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   January 8, 2007
Do Not Publish